Citation Nr: 0006952	
Decision Date: 03/15/00    Archive Date: 03/23/00

DOCKET NO.  93-00 003A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in East Orange, 
New Jersey


THE ISSUE

Entitlement to VA reimbursement of medical expenses incurred 
as an inpatient at a private hospital from November 12, 1991, 
to November 17, 1991.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel

INTRODUCTION

The veteran had active military service from September 1964 
to April 1969.  The veteran also had two years of other 
service prior to 1964, and he apparently had service 
subsequent to 1969 in the United States Marine Corps Reserve, 
retiring therefrom in 1992.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by an agency of original 
jurisdiction consists of a notice of disagreement in writing 
received within one year of the decision being appealed and, 
after a statement of the case has been furnished, a 
substantive appeal received within 60 days of the issuance of 
the statement of the case or within the remainder of the one-
year period following notification of the decision being 
appealed.

The present case arises from an April 1992 decision, with 
which the veteran expressed his disagreement in June 1992.  A 
statement of the case was issued in December 1992, and the 
appeal was perfected upon the veteran's submission of a VA 
Form 1-9 (Appeal to Board of Veterans' Appeals) in January 
1993.  A hearing at which the veteran testified was conducted 
at the VA Medical Center in East Orange, New Jersey, in March 
1993.  Thereafter, a supplemental statement of the case was 
issued in March 1999, and the matter was referred to the 
Board in Washington, DC.

REMAND

In this case, the veteran seeks reimbursement for medical 
expenses incurred in connection with his November 1991 
hospitalization at the Ocean County Hospital (also described 
in the record as the Point Pleasant Hospital), in Point 
Pleasant, New Jersey.  Owing to his private medical insurance 
coverage, which apparently paid for nearly 90 percent of the 
expenses incurred during this hospitalization, the veteran 
testified, at his March 1993 hearing, that he seeks only to 
recover his out of pocket costs, which were said to amount to 
approximately $1,350.  

Under applicable law, to be entitled to reimbursement for 
medical expenses incurred without prior authorization from 
VA; the veteran must meet all of the following criteria, and 
establish:

(a) That treatment was either

(1) for an adjudicated service-connected 
disability, or

(2) for a non-service-connected disability 
associated with and held to be aggravating an 
adjudicated service-connected disability, or

(3) for any disability of a veteran who has a 
total disability permanent in nature resulting 
from a service-connected disability; and

(b) That a medical emergency existed of such nature 
that delay would have been hazardous to life or 
health; and

(c) That no VA or other Federal facilities were 
feasibly available, and an attempt to use them 
beforehand, or to obtain prior VA authorization for 
the services required, would not have been 
reasonable, sound, wise, or practicable, or that 
treatment had been or would have been refused.

38 U.S.C.A. § 1728 (West 1991); 38 C.F.R. § 17.120 (1999).

At the time in question, the veteran had a combined service-
connected disability rating of 50 percent.  His individual 
service-connected disabilities were residuals, shrapnel 
wound, abdomen, with peritoneal adhesions, rated 30 percent 
disabling; postoperative residuals, shell fragment wound, 
right flank, rated 20 percent disabling; hemorrhoids, rated 
10 percent disabling; laparotomy scar, mid-abdomen, rated 
noncompensably disabling; and postoperative appendectomy, 
rated noncompensably disabling.  The record also shows that, 
following the hospitalization at issue, the veteran was 
awarded a temporary total rating for convalescence purposes 
under the provisions of 38 C.F.R. § 4.30, effective from 
November 14, 1991, to January 1, 1992.  

The veteran essentially contends that, shortly before the 
hospital admission in question, he was feverish and 
experiencing back pain.  He further asserts that, after 
consulting with private physicians, he was advised to seek 
immediate medical attention at the nearest hospital, and 
available medical evidence shows that the veteran presented 
to the Emergency Room at Point Pleasant Hospital at 9:34 AM, 
on November 12, 1991.  At that time, the record shows the 
veteran had a fever of 101.8 degrees, and complained of right 
lower quadrant pain.  He was apparently formally admitted 
later that day, (at 6:30 PM), and was eventually diagnosed to 
have an intra-abdominal abscess, for which a percutaneous 
drainage was conducted.  The veteran was discharged from that 
hospital on November 17, 1991.  

As set forth above, in order for the veteran to prevail in 
his appeal, the record must include evidence that shows the 
medical services for which reimbursement is sought were for a 
medical emergency of such nature that delay would have been 
hazardous to life or health.  In this regard, the veteran has 
suggested that his private physicians informed him that his 
condition met that standard, shortly before he presented 
himself at the Point Pleasant Hospital Emergency Room.  
Specifically, during his hearing, he testified that he was 
seen by his personal family physician the night before he 
went to the hospital, and that, on the day of his admission, 
he saw another physician, an orthopedist by the name of Dr. 
Zeleski, who advised him to go to the nearest hospital 
emergency room, and who also stated that he would arrange for 
a surgeon to see the veteran at the hospital.  Unfortunately, 
however, the evidence before us on appeal does not include 
records from the physicians whom the veteran identified as 
informing him of the seriousness of his condition.

Since, pursuant to the holding of the United States Court of 
Appeals for Veterans Claims in Robinette v. Brown, 8 Vet.App. 
69, 77 (1995), an application for VA benefits is considered 
incomplete if the VA is put on notice of the likely existence 
of competent medical evidence that would, if true, be 
relevant to, and indeed, necessary for, a full and fair 
adjudication of an appellant's claim, it will be necessary to 
return this claim to the agency of original jurisdiction, to 
give the veteran an opportunity to provide records from his 
private physicians.  

In addition to the foregoing, the Board observes that the 
veteran has been given various explanations to account for 
the denial of the claim at issue.  It would appear, however, 
that it was ultimately concluded that the basis for the 
denial was that "a VA facility was feasibly available had 
they been given the opportunity to arrange for medical 
services needed by the veteran."  See Supplemental Statement 
of the Case issued in March 1999.  In this regard, however, 
the present record on appeal does not reflect which 
government facilities were considered available and feasible 
in the context of the services for which the veteran seeks 
reimbursement, as well as in relation to the relevant 
distances between these various government facilities, the 
veteran's home, and the Point Pleasant Hospital at which the 
veteran was treated.  Additional information in this regard 
from the agency of original jurisdiction would be useful in 
ensuring that an equitable disposition of the veteran's claim 
is obtained.  

The Board also observes that the present record on appeal 
appears to be made up of the veteran's basic claims file, 
along with copies of some of those documents that were 
evidently considered by the agency of original jurisdiction 
in denying the veteran's claim.  We note, however, that the 
record does not actually contain any formal claim for 
reimbursement, to which the veteran made reference in a 
January 1992 statement, and also at his March 1993 hearing.  
It would seem that such an application would have triggered 
the current claims process and appeal, and its absence from 
the records before us suggests that the current record on 
appeal may be incomplete.  Perhaps there is a separate 
Medical Administration file, in which documents pertinent to 
this matter are maintained.  In order to ensure that the 
record before the Board is complete, all original records 
pertaining to the veteran's current claim should be assembled 
and associated with his claims file for the duration of the 
appeal to the Board. 

Under the circumstances described above, this case is 
remanded for the following:  

1.  The agency of original jurisdiction should 
assemble all original records pertaining to the 
veteran's claim for reimbursement for unauthorized 
medical expenses incurred during the November 1991 
private hospital admission, and have these made 
part of the current appellate record for the 
duration of the appeal to the Board.  

2.  The agency of original jurisdiction should 
contact the veteran, in writing, and ask him to 
provide copies of any available records relating 
to his treatment in November 1991, from Theodore 
Zeleski, MD, 201 Arnold Ave., Point Pleasant, New 
Jersey 08742, (or any other physician, including 
his family doctor, who might have treated him that 
month, prior to November 12), and/or any statement 
from Dr. Zeleski (or any other physician providing 
treatment at that time), regarding his or her 
opinion as to whether the veteran's hospitaliza-
tion at Point Pleasant Hospital beginning on 
November 12, 1991, was for a medical emergency of 
such nature that delay would have been hazardous 
to the veteran's life or health.

3.  Next, the agency of original jurisdiction 
should review the evidence of record and enter its 
determination.  If the veteran's claim remains 
denied, a complete rationale for that conclusion 
should be provided, and in particular, if the 
reason for the denial includes that VA or other 
Federal facilities were feasibly available had VA 
been given the opportunity to arrange for medical 
services needed by the veteran, there should be a 
discussion that includes which specific facilities 
were available and feasible in the context of the 
services for which reimbursement is sought, as 
well as in relation to the relevant distances 
between these various government facilities, the 
veteran's home, and the Point Pleasant Hospital at 
which the veteran was treated.  Thereafter, a 
supplemental statement of the case should be 
issued, which should include current citation to 
applicable law and regulations governing this 
appeal, including 38 U.S.C.A. § 1728 and 38 C.F.R. 
§§ 17.120.  (In this regard, the statement of the 
case and supplemental statement of the case 
currently of record reflect that the veteran was 
previously provided citation to regulatory 
sections in effect prior to the renumbering of 
those sections that occurred in 1996.)  After 
giving the veteran and his representative an 
appropriate amount of time in which to respond, 
the case should be returned to the Board for 
further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of this appeal.  38 C.F.R. § 20.1100(b) (1999).



